PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Shen, Jun
Application No. 16/592,166
Filed: 3 Oct 2019
For: LIP GLOSS BRUSH HEAD WITH STORAGE FUNCTION
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed February 25, 2022, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Chinese Patent Application No. 201921276201.9 on March 2, 2022.  As such, all of above listed requirements have been fulfilled.

This application is being referred to the Office of Data Management for processing into a patent.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET